                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                       EUGENE DIVISION


LISA D., 1                                                              Case No. 6:17-cv-01836-TC
                                                                            OPINION & ORDER
               Plaintiff,

       V.

COMMISSIONER OF SOCIAL SECURITY,

               Defendant.



AIKEN, District Judge:

       United States Magistrate Judge Thomas Coffin issued his Findings and Recommendation

("F&R") on November 28, 2018 (doc. 16). Judge Coffin recommended that the Commissioner's

decision be reversed and remanded for further proceedings with regard to Plaintiffs claim for

disability insurance benefits. The F&R is now before me pursuant to 28 U.S.C. § 636(b) and Rule

72 of the Federal Rules of Civil Procedure. I review de nova those portions of the F&R to which

objection is made. 28 U.S.C. § 636(b)(l)(C); Holder v. Holder, 392 F.3d 1009, 1022 (9th Cir.




       1 In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case. Where applicable, this opinion uses the same
designation for a non-governmental party's immediate family member.


Page 1 - OPINION AND ORDER
2004). For the reasons that follow, the Court ADOPTS Judge Coffin's F&R and REMANDS the

case for fmther proceedings.

                                  STANDARD OF REVIEW

       Under the Federal Magistrates Act ("Act"), the Court may "accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate." 28 U.S.C. § 636(b)(1 ).

If a party objects to a magistrate judge's F&R, "the court shall make a de novo determination of

those po1tions of the repo1t or specified proposed findings or recommendations to which objection

is made." Id; Fed. R. Civ. P. 72(b)(3). For those portions of a magistrate judge's F&R to which

neither party has objected, the Act does not prescribe any standard of review. United States. v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en bane) (holding that the court must review

de novo magistrate judge's findings and recommendations if objection is made, "but not

otherwise"). Although in the absence of objections no review is required, the Act "does not

preclude further review by the district judge[] sua sponte ... under a de novo or any other

standard." Thomas v. Arn, 474 U.S. 140, 154 (1985).

       The Commissioner timely objects to Judge Coffin's F&R and those objections are

discussed below.

                                         DISCUSSION

       Judge Coffin determined that the ALJ erred in relying on the opinion of the examining

physician, Dr. Maughan, because Dr. Maughan "did not consider, mention, or even indicate an

awareness of plaintiffs diagnosis of Lyme disease when assessing plaintiffs functional

limitations." F&R at 4. The Commissioner makes two objections to Judge Coffin's F&R: (i) no

agency regulation, ruling, or Ninth Circuit case law precludes an ALJ from relying on a doctor's

opinion merely because the doctor did not diagnose Lyme disease, and (ii) even if Dr. Maughan's



Page 2 - OPINION AND ORDER
findings were not worthy of reliance, the ALJ nonetheless provided other relevant reasons for

rejecting Plaintiffs allegations, Ms. Paetzhold's opinion, and Dr. Dietlein's opinion.

        I agree with Judge Coffin that fmiher proceedings are necessary. On remand, the ALJ

should contact Dr. Maughan, Dr. Dietlein, and Ms. Paetzhold to obtain more specific information

in light of Plaintiffs Lyme Disease and conduct a new step 5 analysis.

       Lyme disease is a unique illness. As the record in Plaintiffs case indicates, its symptoms

are elusive, and it can take many attempts to receive a proper diagnosis. Even once diagnosed, the

disease's effects can be unpredictable and only show themselves on limited occasions during "flare

ups." As Dr. Dietlein, one of Plaintiffs examining psychologists explained, individuals with

Lyme disease often have episodes of good and poor fimctioning~both physical and mental

functioning can be impacted. Therefore, a snapshot assessment of Plaintiffs functional limitations

without considering Plaintiffs underlying Lyme disease cannot be given significant deference.

       In his twenty-minute exam, Dr. Maughan did not indicate any awareness of Plaintiffs

Lyme disease. Judge Coffin thought that this failure was legally problematic. Judge Coffin's F&R

took issue with the ALJ's reliance on Dr. Maughan's opinion because it failed to acknowledge the

possibility that Plaintiff was essentially just having a "good day" on the day that Dr. Maughan

examined her. Dr. Maughan was, after all, only Plaintiffs examining physician and therefore did

not have the benefit of a long treating relationship with Plaintiff to contextualize his assessment.

       Judge Coffin's F&R also indicates that he believed the soundness of the ALJ's reliance on

Dr. Maughan's opinion was a threshold issue. And if reliance on Dr. Maughan's testimony was

flawed, then so was the ALJ' s decision to discount the testimony and opinion evidence from

Plaintiff and her other medical providers based on Dr. Maughan's findings.




Page 3 - OPINION AND ORDER
I. Plaintiff's Testimony

       The Commissioner objects to Judge Coffin's assessment of the ALJ's decision to discredit

Plaintiffs testimony so I review that section de nova. 28 U.S.C. § 636(b)(l)(C).

       As Judge Coffin explained, one of the reasons provided for rejecting Plaintiffs testimony

was its inconsistency with the medical evidence. But the medical evidence was largely a reference

to Dr. Maughan's opinion even though Dr. Maughan was not aware of Plaintiffs Lyme disease.

       For example, Plaintiff complained of joint pain, body stiffness, and fatigue but Dr.

Maughan opined that Plaintiff had no restrictions in sitting, standing, or walking. Dr. Maughan's

opinion, however, did not address the possibility that Plaintiffs symptoms may have been

fluctuating from day to day and that a snapshot at one time was not necessarily indicative of

Plaintiffs overall symptom manifestations. Additionally, the Conunissioner argued that the ALJ

discounted Plaintiffs symptom testimony because it was inconsistent with what Plaintiff had

previously told clinicians but that clinician was Dr. Maughan and the inconsistencies are simply

references to Plaintiffs view that ce1iain things help alleviate some of her symptoms-there was

no per se inconsistency.     Although the ALJ gave other reasons for discounting Plaintiffs

testimony, Judge Coffin reasonably concluded that the inte1iwined nature of the reasons makes it

difficult to discem which of the ALJ's reasons materially impacted his decision to issue a non-

disability finding. Therefore, I agree with Judge Coffin that further proceedings are necessary.

II. A1s. Paetzhold

       The Commissioner also objects to the pmtion of Judge Coffin's F&R about Ms. Paetzhold

so I review that portion de nova.

       Ms. Paetzhold's testimony was similarly impeached by Dr. Maughan's opinion. The ALJ's

assessment of Ms. Paetzhold's opinion is found on pages 19 and 20 of the record. Those pages



Page 4 - OPINION AND ORDER
first include a paragraph explaining why Ms. Paetzhold' s opinion is entitled to little legal weight

because she is not an acceptable medical source provider. The ALJ points out that "her practice

focuses on uncovering 'the root causes of disease in a patient' and to 'use my chiropractic,

naturopathic, oriental medical and acupuncture training to reverse their health problems and

maximize their function in all areas of their life."' Tr. 19. The ALJ says "Ms. Paetzhold may refer

to herself as a doctor, but her curriculum vitae at Exhibit 17F cites only degrees in naturopathic

and oriental medicine." Id at 19-20. Beyond explaining why Ms. Paetzhold's opinion deserves

little comparative weight, the ALJ's only other reason for discounting Ms. Paetzhold's opinion is

that her findings "are undermined by the objective medical findings cited in Dr. Maughan's

examination report." Tr. 20. The next sentence concludes with "her opinion is therefore given

little weight in this proceeding." Id Thus, beyond the inconsistency with Dr. Maughan's opinion,

the ALJ has no other basis to give Ms. Paetzhold' s opinion less weight than what any naturopathic

doctor would get as a matter of law. I therefore agree with Judge Coffin that the ALJ's treatment

of Ms. Paetzhold's opinions was legally problematic and fu1ther proceedings are necessary.

III. Dr. Dietlein

        The Commissioner also objects to the pmtion of Judge Coffins' opinion about Dr. Dietlein

so I review that section de nova.

        Dr. Dietlein was an examining psychologist who opined that Plaintiff could perform simple

instructions but would have moderate difficulties with persistence and pace. He also observed

symptoms of a major depressive disorder and opined that the severity of these mental symptoms

was largely dependent on the claimant's Lyme disease symptoms. The ALJ rejected Dr. Dietlein's

opinion because he found it to be inconsistent with Dr. Dietlein's own examination findings and

its uncritical reliance on Plaintiffs subjective repo1ting, among other reasons. See Tr. 20.



Page 5 - OPINION AND ORDER
        But the ALJ's treatment of Dr. Dietlein's opinion suffers from some of the same issues as

the ALJ's treatment of Dr. Maughan's opinion. Namely, that he leaves no room for the possibility

that Plaintiff may simply not have had a flareup on the day that the doctor's notes evinced a n01mal

presentation. For example, the ALJ observed that Dr. Dietlein speculated about the impact of

Plaintiffs Lyme disease on his ability to carry out simple instructions even though Dr. Dietlein's

testing indicated that Plaintiff had "grossly intact" memory abilities and whose cognitive

fonctioning "appeared to be in the high average range based on today's interview and limited

mental status exam." Tr. 676. But it could simply be the case that Plaintiffs symptoms were not

present during the exam. Dr. Dietlein tried to account for this possibility by stating that Plaintiff

would likely have moderate problems carrying out even simple instructions during periods of

exacerbated Lyme disease but the ALJ stated that he "gives little weight to this speculative

assessment, as it relies uncritically on the claimant's subjective reporting an is wholly inconsistent

with the psychologist's clinical observations." Tr. 21. As explained above, Lyme disease is a

unique illness with symptoms that can wax and wane dramatically. Given this fact, it's error for

the ALJ to discredit Dr. Dietlein for providing a medical opinion that accounts for this possibility.

Therefore, I agree with Judge Coffin that the ALJ e!Ted in his assessment of Dr. Dietlein's opinion.

                                          CONCLUSION

The Court ADOPTS Judge Coffin's F&R and REMANDS the case for further proceedings.

IT IS SO ORDERED.            ~

       Dated this~y of-February, 2019.




                                      ~~    Ann Aiken
                                    United States District Judge



Page 6 - OPINION AND ORDER
